Citation Nr: 1223539	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-29 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a concussion, to include headaches, memory loss, and a vision disorder. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to a rating in excess of 10 percent for left shoulder posterior labral tear, for the period from November 16, 2007 to the present.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty as a cadet at the Air Force Academy Preparatory School from July 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, this matter was remanded for further development in a Board decision and remand dated in November 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

The Board observes that, according to the April 2012 Supplemental Statement of the Case (SSOC), the RO/AMC scheduled the Veteran for VA examinations related to his three issues on appeal as a result of the Board's November 2010 remand.  According to a copy of the notice of a joints examination sent to the Veteran at his current address of record found in the claims file this examination related to his higher rating claim was scheduled for December 22, 2010.  However, the Veteran failed to appear for the examination.  Information in the subsequent April 2012 SSOC indicates that the Veteran had been scheduled for VA examinations for his two service connection claims at the same time.  

Two months later, the Veteran's service representative submitted a signed statement on the Veteran's behalf.  In it, the representative requested that the VA examinations be rescheduled because the Veteran was attending school in Birmingham, Alabama, and did not receive his forwarded mail until after the scheduled examination date.  The representative did not include the Veteran's temporary address in Birmingham, but provided a cellphone number and requested telephone notification when the examinations were rescheduled.  The representative also requested that the rescheduled examinations be done in Birmingham which was closer to the Veteran's temporary residence while attending college.  

Therefore, since the Veteran has provided good cause for his failure to appear at the scheduled VA examinations, see 38 C.F.R. § 3.655(a), and he maintains a desire to attend a VA examination, a remand of this matter is warranted to provide the Veteran with an opportunity to update or provide a valid address.  The Board observes that the Veteran's address in Florida is still listed as the address of record in VA files.  However, when the April 2012 SSOC was mailed to the Veteran at that address it was returned by the post office as "Not Deliverable As Addressed/Unable to Forward."  

While a presumption of regularity generally applies to government process, such as the receipt of mail sent by VA that is documented in the claims file, the Board finds that it is unclear whether the Veteran actually received notice of all of the VA examinations scheduled for December 2010 at the address of his then-place of residence.  The copy of a December 2010 notice found in the claims file appears to involve only a joints examination for the left shoulder disability.  However, the April 2012 SSOC explicitly notes that VA examinations of all three claims were scheduled and that the Veteran had failed to appear for all three examinations.  Moreover, the Board finds that the Veteran's assertion that he did not timely receive the notice letter in question to be credible.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  As such, corrective notice is required, and the Veteran must be provided with the opportunity to be rescheduled for the previously requested VA examinations.  

The Veteran, however, is reminded that VA's duty to assist with the development of facts pertinent to his claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The Veteran is also hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(b).  

Thus, on remand the RO/AMC must attempt to update the Veteran's address by telephoning the cellphone number found in the February 2011 statement, or by contacting his service representative to update the address, or by inquiring of the Birmingham VA Medical Center or the Montgomery RO in Alabama whether the Veteran has registered with their office and left an address.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall undertake appropriate action to verify the Veteran's current mailing address.  These steps may include telephoning the cellphone number attached to his representative's February 2011 statement, or seeking the assistance of the Veteran's service representative, or contacting the Birmingham VA Medical Center or the Montgomery RO in Alabama to determine if the Veteran has had contact with either and left an address.  The RO/AMC must document in the claims file all requests and responses in this regard.  Special care shall be taken to ensure that all correspondence is sent to the Veteran's correct, current address.  

2.  If a current address of the Veteran is obtained, then the RO/AMC shall reschedule the Veteran for the VA examinations originally scheduled for December 2010 in connection with the three issues on appeal.  

3.  After completion of the above, the RO/AMC shall then take such additional development action as it deems proper with respect to the three issues on appeal.  

4.  When all development has been completed, the claims should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE FOLLOWING PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


